DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed November 19, 2021.
In view of the Amendment, the objection to the drawings, set forth in the Office Action dated 08/27/2021, is withdrawn.
Claims 1, 3-4, 9, 11-13, and 16 are amended.
Claims 2 and 10 are canceled.
Claims 1, 3-9, and 11-20 are pending.
 
Terminal Disclaimer
The terminal disclaimer filed on November 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application No. 16/829,563 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the provisional rejections on the ground of nonstatutory double patenting are overcome.

Allowable Subject Matter
Claims 1, 3-9, and 11-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of activating the plurality of electrodes to stimulate the lacrimal gland of the user in response to the monitored eye conditions, the historical monitored eye conditions, and the stored health factors (independent claims 1 and 9), or the concept of stimulating the lacrimal gland of the user based on the difference between monitored eye conditions and target eye conditions and external data that includes environmental factors, health factors, and activities of the user (independent claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792